Citation Nr: 0112036	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  92-56 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for residuals of a 
chest injury.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and friends


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to April 
1969.

This appeal is from a June 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  When this case was previously 
before the Board of Veterans' Appeals (BVA or Board) in July 
1992, January 1996 and October 1996, it was remanded for 
additional development.  The case is now before the Board for 
final appellate consideration.

Unfortunately, the veteran's original claims folder was lost 
after it was transferred to a Department of Veterans Affairs 
(VA) Outpatient Clinic for an examination.  The RO has 
created a "rebuilt" folder comprised of relevant documents 
that could be found from other sources; and the Board's 
decision in this case is based on review of the contents of 
the "rebuilt" folder.

Turning to the efforts by VA to find the veteran's records, 
correspondence dated in February 1996 requested that he 
provide all evidence to support his claim, including any 
evidence considered in past VA adjudications of service 
connection for the claimed disabilities, and any treatment 
records from Dr. Lewis Vascoy.  

The RO twice requested that the National Personnel Records 
Center (NPRC) forward copies of the veteran's service 
personnel records and service medical records.  In March 1996 
and June 1997, the NPRC informed the RO that the veteran's 
records were sent to the RO in May 1969.  The NPRC requested 
that the dates and places of in-service treatment be 
submitted so that clinical records could be located.  

Nevertheless, the veteran has not submitted any information 
regarding the dates and places of his in-service treatment.  
Correspondence from the RO dated in December 1996, April 1997 
and November 1997 requested that the veteran provide the name 
of the facility where he had requested medical treatment for 
his back and chest during service.  He was also requested to 
provide the names and addresses of all medical care providers 
who had treated him for a back disability and residuals of a 
chest injury since August 1993; and the complete mailing 
address of Dr. Lewis Vascoy.  In addition, a November 1997 VA 
Form 119 demonstrates that the RO contacted the veteran by 
phone regarding this information.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An October 1970 Board decision denied service connection 
for a low back disability.

3.  An unappealed September 1971 rating decision denied 
entitlement to service connection for residuals of a chest 
injury. 

4.  Evidence added to the record since the October 1970 Board 
decision is so significant, when viewed in conjunction with 
the evidence previously of record, that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a low back disability. 

5.  Evidence added to the record since the September 1971 
rating decision is so significant, when viewed in conjunction 
with the evidence previously of record, that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for residuals of a chest injury.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.102, 3.156(a) (2000).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
chest injury.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.102, 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran continues to maintain that he incurred a low back 
disability and a chest disability while in the service, 
caused by an incident when a sergeant attacked him and 
slammed him against a wall.  Accordingly, a favorable 
determination is requested.

Although the veteran's service medical records are 
unavailable, the report of a September 1992 VA examination 
provides that the VA examiner had reviewed the veteran's 
original claims file.  The examiner provided that the only 
medical records contained in the veteran's claims file that 
were pertinent to his back claim were his service medical 
records.  The examiner noted that according to a medical 
board report, in April 1969 the veteran was seen in sick call 
for a complaint of low back pain radiating beyond the right 
leg to the knee, with numbness of the leg.  The veteran 
reported a history of having been struck in the left chest by 
a sergeant, causing him to abruptly flex his back.  The 
veteran also reported that the sergeant threw him up against 
a wall with his back landing flat up against the wall, with 
no loss of consciousness but "with having the wind knocked 
out of me."  The veteran said that it was not until later 
when he returned to basic training that he noticed low back 
pain radiating down into both extremities, on the right much 
more than on the left.  

The September 1992 VA examiner also noted that according to a 
corresponding April 1969 orthopedic examination, the veteran 
said that he "also wore braces as a child."  During the 
September 1992 examination, the veteran emphatically denied 
this history and claimed that he had answered this question 
in the negative.  

The VA examiner noted that the April 1969 examination 
reportedly revealed sensory loss in the distribution of the 
fifth lumbar distribution with a corresponding motor deficit, 
with no reflex change.  Radiographic examination findings 
were reportedly interpreted as showing a widened canal with a 
suggestion of spina bifida at L5.  An impression was made on 
the April 1969 examination of a herniated nucleus pulposus, 
L4-5, on the right.  

Secondary documents in the veteran's claims file indicate 
that the October 1970 Board decision denied entitlement to 
service connection for a herniated nucleus pulposus, L4-5.  
The Board decision apparently found that the evidence of 
record showed that a herniated nucleus pulposus, L4-5, 
existed prior to active military service and was not 
aggravated therein.  In addition, secondary documents reflect 
that a September 1971 rating decision found that an in-
service diagnosis had resolved without resulting in a chronic 
disability and therefore denied service connection for 
residuals of a chest injury. 

Evidence submitted after the October 1970 Board decision and 
the September 1971 rating decision includes VA outpatient 
treatment records for the period from 1982 to 1994.  These 
records show complaints and treatment for a number of 
conditions, including the low back.  

The veteran was provided a February 1992 hearing, before the 
undersigned Board member sitting at the RO.  The veteran 
reiterated his history as to his inservice back and chest 
injuries.  The veteran also testified that he continued to 
have the claimed conditions.  

VA examinations regarding the claimed conditions were 
conducted in September 1992 and August 1993 in accordance 
with the Board's July 1992 remand, which requested that the 
veteran be provided special orthopedic and neurological 
examinations.  Moreover, the examiners were to express 
opinions as to whether any identified disabilities could be 
attributed to active service.  Neither of the VA examinations 
reports addresses the veteran's chest complaints or their 
etiology.  Each report provides current lumbosacral findings 
but fail to address their etiology.  

On VA examination in September 1992, the veteran denied 
having had any reevaluation of his low back and right leg 
pain since service.  He described his current low back pain 
as erratic and radiating, and to have worsened.  The veteran 
said he had been active in sports, primarily football and 
basketball, prior to his active duty, but could no longer do 
them.  Following physical examination, the clinical 
impressions included herniated nucleus pulposus at L4-L5, by 
history, and rule out bilateral L5-S1 radiculopathy.

The evidence submitted after the relevant final decisions 
apparently also includes witness statements.  According to 
the June 1990 rating decision on appeal, the veteran had 
recently submitted statements from several lay witnesses.  
These statements were described as generally attesting to the 
veteran's character before and after service.  In one of the 
statements, a witness explained that he had observed the 
veteran being struck by a sergeant.  In this regard, the 
veteran's service organization has submitted what it 
identifies as a copy of its March 1992 informal hearing 
presentation on the veteran's behalf.  The Board finds no 
reason to doubt the accuracy of this description.  This 
presentation indicates that the veteran had recently 
submitted several statements from witnesses who knew him 
prior to his entrance to military service.  According to 
these witnesses, the veteran did not have any back disability 
prior to his active service.  The March 1992 informal hearing 
presentation also said that the veteran's induction 
examination was negative for any back condition.

The report of a December 1999 VA examination, conducted in 
accordance with a claim for non-service-connected pension, 
provides a pertinent diagnosis of lumbosacral spine and back 
strain.  The diagnosis section also mentions that the veteran 
had evidence of chest wall tenderness, related to an injury 
that occurred in active service.  The report does not 
indicate that this etiology opinion was based on a review of 
any of the veteran's prior records.  

As a preliminary matter, the Board notes that the RO 
originally decided the veteran's new and material evidence 
claim under a standard which has since been overruled by the 
Court in Elkins v. West, 12 Vet. App. 209 (1999) (en banc), 
and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  That 
standard was more stringent than the standard now in effect.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  However, 
in light of the favorable determination contained herein, no 
purpose would be served by remanding the appeal to the RO for 
reconsideration under the less stringent standard.  The Board 
finds that the veteran is not prejudiced by the consideration 
of his new and material evidence claim by the Board under the 
new case law.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The October 1970 Board decision is final.  See 38 U.S.C.A. § 
7104 (West 1991).  The September 1971 rating decision became 
final when the veteran did not file a notice of disagreement 
within one year of the date he was issued notification of the 
unfavorable determination.  See 38 U.S.C.A. § 7105(b)(1), (c) 
(West 1991); Person v. Brown, 5 Vet. App. 449, 450 (1993).  A 
final decision may not be reopened and reconsidered by the 
Board unless new and material evidence is presented in 
connection with a request that the previously denied claim be 
reopened.  See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  When it is determined that new and 
material evidence has been submitted, VA must reopen a 
previously denied claim.  See 38 U.S.C.A. § 7105.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge, 155 F.3d at 1356.  "New evidence" is that which is 
not merely cumulative of other evidence of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  


The evidence added to the record since the October 1970 Board 
decision, in particular the VA medical records and the lay 
witness statements as to the veteran's pre-service lack of 
back disability, are "new" in that they were not previously 
of record.  Apparently, at the time of the October 1970 Board 
decision there was no lay evidence addressing the pre-service 
state of the veteran's low back disability.  Therefore the 
lay witness statements are not cumulative or redundant.  

The new evidence is also "material" to the veteran's claim 
for service connection or a low back disability.  The Board 
observes that lay witnesses are competent to testify as to 
the veteran's observable symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  By addressing the pre-service health 
of the veteran's low back, the statements by the veteran's 
witnesses directly and substantially bear upon the issue of 
whether the veteran had a pre-existing low back disability.  
These statements are so significant that they must be 
considered to fairly decide the merits of the veteran's 
claim.  In addition, the VA medical records dated after 
October 1970 indicate that the veteran's low back disability 
has continued.  These records directly and substantially bear 
upon the issue of whether any pre-existing low back 
disability, if such did exist, was aggravated beyond its 
normal progression. 

The new evidence is also "material" to the veteran's claim 
for service connection for residuals of a chest injury.  The 
VA medical records dated after September 1971 indicate that 
residuals of an in-service chest injury have continued.  
Specifically, the December 1999 VA examiner opined as to an 
etiological relationship between current chest wall 
tenderness and injury in active service.  As such, these 
records directly and substantially bear on the issue 
addressed in the September 1971 rating decision - whether an 
in-service chest injury resulted in chronic residual 
disability.  

In light of the above, the Board concludes that as the newly 
submitted evidence is probative as to the bases of the prior 
final denials of the issues on appeal, new and material 
evidence has been received so as to warrant reopening the 
previously denied claims for service connection.  



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disability 
is reopened.  To this extent, the appeal is granted.  

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a chest 
injury is reopened.  To this extent, the appeal is granted.  


REMAND

Having determined that the veteran's claims of entitlement to 
service connection for a low back disability and residuals of 
a chest injury have been reopened, the claims must be 
considered on a de novo basis.

The Board finds that additional evidentiary development is 
required for these claims.  The July 1992 remand requested 
that the RO provide examinations, and obtain medical opinions 
as to the etiologies of the veteran's claimed disabilities.  
However, no such opinions were obtained.  

The Board also observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is also required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist, if available, to determine 
the nature and extent of any low back 
disability.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested studies.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current low back disability was 
incurred as a result of the April 1969 
in-service injury, and/or whether it is 
at least as likely as not that the April 
1969 injury aggravated a pre-existing low 
back condition.  In regard to 
aggravation, the examiner should draw a 
distinction between any temporary 
exacerbation of symptoms as opposed to an 
increase in the level of disability 
beyond a natural progression.  A complete 
rational for all opinions expressed must 
be provided.

2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist, if available, to determine 
the nature and extent of any residuals of 
a chest injury.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested studies.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current residuals of a chest 
injury were incurred as a result of the 
April 1969 in-service injury  A complete 
rational for all opinions expressed must 
be provided.

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should adjudicate de 
novo the issues of entitlement to service 
connection for a low back disability and 
for residuals of a chest injury.

5.  If any benefit sought on appeal 
remains denied, where a timely notice of 
disagreement is of record, the veteran and 
the veteran's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should 
be afforded the appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 


